SULLIVAN, Judge,
concurring in part and dissenting in part.
I fully concur that the evidence was adequate to establish that Gaerte acted recklessly and that therefore affirmance of his Class B misdemeanor conviction for Criminal Mischief is in order.
The majority opinion correctly observes that there is no presumptive sentence established for misdemeanor convictions. For this reason, also acknowledged by the majority, a balancing of aggravating and mitigating factors is not required in order to impose the maximum sentence. I agree, however, that a trial court in imposing a maximum misdemeanor sentence may, and perhaps should, set forth the reasons for imposing the maximum. That statement would seem to invite a consideration of what, in the context of felonies are denoted as aggravating and mitigating circumstances.
Nevertheless, I disagree with the majority's conclusion that the maximum sentence of 180 days is appropriate. I find Gaerte's clear expression of remorse and willingness to pay for the broken window to be significant despite the existence of his criminal record. For this reason I would remand with instructions to reduce the sentence imposed to 90 days.